IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,711


EX PARTE JONATHAN ALLEN HOFER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 7469 IN THE 27TH DISTRICT COURT

FROM LAMPASAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication
manslaughter and sentenced to twelve years' imprisonment. The Third Court of Appeals affirmed his
conviction. Hofer v. State, No. 03-04-00252-CR (Tex. App.-Austin, delivered December 22, 2005,
no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of his
right to file a petition for discretionary review pro se. We remanded this application to the trial court
for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit and the record,
the trial court has entered findings of fact and conclusions of law that appellate counsel failed to
advise Applicant of his right to petition for discretionary review pro se. The trial court recommends
that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of
the judgment of the Third Court of Appeals in Cause No. 03-04-00252-CR that affirmed his
conviction in Case No. 7469 from the 27th Judicial District Court of Lampasas County. Applicant
shall file his petition for discretionary review with the Third Court of Appeals within 30 days of the
date on which this Court's mandate issues.

Delivered: June 20, 2007
Do not publish